Exhibit 10.5

FIRST AMENDMENT TO THE

CASH AMERICA INTERNATIONAL, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(as amended and restated effective January 1, 2009)

THIS AMENDMENT to the Cash America International, Inc. Supplemental Executive
Retirement Plan (the “Plan”) is made by the Administrative Committee of the Plan
(the “Administrative Committee”).

W I T N E S S E T H :

WHEREAS, Cash America International, Inc. (the “Controlling Company”) maintains
the Plan for the benefit of its eligible employees; and

WHEREAS, Section 10.1 of the Plan provides that the Administrative Committee has
the authority to amend the Plan at any time; and

WHEREAS, the Controlling Company owns all of the currently issued and
outstanding common stock of Enova International, Inc. (“Enova”); and

WHEREAS, Enova intends to establish its own supplemental executive retirement
plan (the “Enova SERP”); and

WHEREAS, the Administrative Committee desires to amend the Plan to (i) permit a
spinoff of rabbi trust assets and liabilities related to participants’
employment with Enova or any of its subsidiaries from the Plan to the Enova
SERP; and (ii) make such other changes as indicated herein;

NOW, THEREFORE, the Plan is hereby amended as follows, effective upon execution
of this Amendment:

 

1. Section 2.3 is amended in its entirety to read as follows:

 

  2.3 Cessation of Eligibility.

Unless otherwise designated by the Controlling Company, in its sole discretion,
each Participant who ceases to be an active Discretionary-Eligible Employee or
Supplemental-Eligible Employee shall cease to be eligible to receive any
Discretionary and/or Supplemental Contributions, respectively, under the Plan
for any period following such date. The Controlling Company may, in its sole
discretion, remove an employee from active participation in the Plan as of the
first day of the following Plan Year (or any other date specified by the
Controlling Company), if, as of any day during a Plan Year, he ceases to satisfy
the criteria which qualified him as an Eligible Employee. Even if his active
participation in the Plan ends, an employee shall remain an inactive Participant
in the Plan until the earlier of (i) the date the full amount of his vested
Account (if any) is distributed from the Plan, (ii) the date he again becomes an
Eligible Employee and recommences active participation in the Plan, or (iii) the
date his Account is transferred to a successor plan as described in
Section 5.10. During the period of time that an employee is an inactive
Participant in the Plan, his vested Account shall continue to be credited with
earnings as provided for in Section 3.5.



--------------------------------------------------------------------------------

2. The last sentence of Section 3.1(a) is amended to read as follows:

Each Account of a Participant shall be maintained until the vested value thereof
has been distributed to or on behalf of such Participant or his Beneficiary or
transferred to a successor plan.

 

3. Section 5.8 is amended in its entirety to read as follows:

 

  5.8 Offset of Post-409A Account by Amounts Owed to the Company.

Notwithstanding anything in the Plan to the contrary, the Administrative
Committee may, in its sole discretion, offset a Participant’s Post-409A Account
by any amount owed by such Participant or Beneficiary (whether or not such
obligation is related to the Plan) to an Affiliate. Notwithstanding the
foregoing, no such offset will apply if such offset will apply before the
Post-409A Account is otherwise payable to the Participant or Beneficiary under
the Plan, unless the following requirements are met: (i) the debt owed was
incurred in the ordinary course of the service relationship between the
Participant and the Affiliates, (ii) the entire amount of offset to which this
sentence and similar provisions in other nonqualified deferred compensation
plans of Affiliates applies in a single taxable year does not exceed $5,000,
(iii) the offset occurs at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant or Beneficiary,
and (iv) in the case of a Participant who is a Key Employee on the date he
Separates from Service, the offset does not occur within six months after the
date the Participant Separates from Service.

 

4. A new Section 5.10 is added to the Plan to read as follows:

 

  5.10 Transfers to Successor Plans

The Administrative Committee, in its sole discretion, may cause the Plan to
transfer to another nonqualified deferred compensation plan (in connection with
a spin-off, change in control, disaffiliation or similar transaction, or in
connection with an Affiliate’s establishment of a separate nonqualified deferred
compensation plan) all or part of the liabilities associated with Accounts
maintained under the Plan, subject to such rules and requirements as the
Administrative Committee may deem appropriate. Any such transfer will be made,
and Accounts will be administered following such transfer, in accordance with
the terms of the Code (including, without limitation, Code Section 409A). Upon
the effectiveness of any such transfer, the Plan will have no further
responsibility or liability with respect to the transferred liabilities. In
connection with such transfer, assets may be transferred from the Trust to a
successor rabbi trust established for the successor nonqualified plan if
permitted by the Controlling Company.

 

2



--------------------------------------------------------------------------------

5. Section 8.2 is amended in its entirety to read as follows:

 

  8.2 Trust.

The Company may transfer all or any portion of the funds necessary to fund
benefits accrued hereunder to the Trustee to be held and administered by the
Trustee pursuant to the terms of the Trust Agreement. To the extent provided in
the Trust Agreement and subject to Section 5.10, each transfer into the Trust
Fund shall be irrevocable as long as the Company has any liability or
obligations under the Plan to pay benefits, such that the Trust property is in
no way subject to use by the Company; provided, it is the intent of the Company
that the assets held by the Trust are and shall remain at all times subject to
the claims of the general creditors of the Company. No Participant or
Beneficiary shall have any interest in the assets held by the Trust or in the
general assets of the Company other than as a general, unsecured creditor.
Accordingly, the Company shall not grant a security interest in the assets held
by the Trust in favor of the Participants, Beneficiaries or any creditor.

 

6. Except as specified herein, the Plan will remain in full force and effect.

IN WITNESS WHEREOF, the Controlling Company has caused its duly authorized
officer to execute this Amendment on the date written below.

 

CASH AMERICA INTERNATIONAL, INC. By:   Curtis Linscott Name:   J. Curtis
Linscott Title:   Executive Vice President Date:   June 28, 2012

 

3